 Case 1:19-cv-01262-RGA Document 47 Filed 07/14/20 Page 1 of 2 PageID #: 457




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C.,                           )
                                               )
                      Plaintiff,               )
       v.                                      )
                                               )    C.A. No. 19-1262 (RGA)
SERVERLOGY CORPORATION,                        )
AHMAD AL SHAHMAN and DOES 1-5,                 )
individually and together d/b/a East IPTV,     )
                                               )
                      Defendants.              )

              ORDER GRANTING PLAINTIFF DISH NETWORK L.L.C.’S
             MOTION FOR ALTERNATIVE SERVICE AND MOTION FOR
              EXTENSION OF TIME TO SERVE AHMAD AL SHAHMAN

              This matter came before the Court on Plaintiff DISH Network L.L.C.’s (“DISH”)

Motion for Alternative Service and Motion for Extension of Time to Serve Defendant Ahmad Al

Shahman (“Shahman”). The Court grants the Motion and orders as follows:

              1.      DISH has demonstrated that it reasonably attempted to locate and

personally serve Shahman, and that because his address is currently unknown, requiring DISH to

personally serve Shahman would not be appropriate.

              2.      DISH has demonstrated that alternative service on Shahman by email and

through the Delaware registered agent for co-defendant Serverlogy Corporation is reasonably

calculated to apprise Shahman with notice of the case against him.

              3.      The Court therefore authorizes DISH to serve Shahman by email at the

following email addresses:

                      ahmad.shm@protonmail.com

                      ahmad@dataname.com

                      billing@hoststore.com

                      ahmad@hoststore.com
 Case 1:19-cv-01262-RGA Document 47 Filed 07/14/20 Page 2 of 2 PageID #: 458




                      info@eastmedia.co

                      customerservice@eastmedia.co

                      mike@coxmax.com

                      eastiptv@gmail.com

                      w.developing@gmail.com

                      info@dataname.com

                      billing@themepure.com

                      payments@themepure.com

                      customersupport@serverlogy.com

                      sales@serverlogy.com

                      abuse@serverlogy.com

                 4.   The Court further authorizes DISH to serve Shahman through the

Delaware registered agent for co-defendant Serverlogy Corporation.

                 5.   DISH has demonstrated good cause for a 60-day extension of time to serve

process on Shahman. DISH shall serve Shahman in the manners set forth in this order by

July 20, 2020.


         July 14, 2020
Dated: _______________________

                                            /s/ Richard G. Andrews
                                           JUDGE RICHARD G. ANDREWS
                                           UNITED STATES DISTRICT COURT JUDGE




                                              2
